Citation Nr: 0928243	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  07-30 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date prior to February 28, 
2006 for the award of service connection for seborrhea of the 
scalp and face.

2.  Entitlement to service connection for dermatitis of the 
hands, feet, and groin, to include as secondary to the 
service-connected disability of seborrhea of the scalp and 
face.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to 
October 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2006 and August 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.

The issue of entitlement to service connection for dermatitis 
of the hands, feet, and groin, to including as secondary to 
the service-connected disability of seborrhea of the scalp 
and face, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for seborrhea was denied by an August 
1978 rating decision.

2.  The Veteran did not appeal the August 1978 rating 
decision; this determination became final after one year.

3.  The Veteran's claim to reopen the previously-denied claim 
for entitlement to service connection for seborrhea was 
received in February 2006.

4.  Prior to February 28, 2006, there were no pending, 
unadjudicated requests to reopen his claim for service 
connection.





CONCLUSION OF LAW

The criteria for assignment of an effective date prior to 
February 28, 2006, for the grant of service connection for 
seborrhea are not met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

In this case, the Veteran filed his claim to reopen in 
February 2006.   In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that, upon receipt of an application 
for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The Veteran's claim which ultimately led to this appeal was a 
claim to reopen a previously disallowed claim.  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's 
duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

The purpose of the VCAA notice specified in Kent is to 
provide the Veteran with information to help the Veteran 
substantiate that portion of his claim, that is, to aid him 
in reopening his previously denied claim.  Here, the 
Veteran's claim has been reopened and service connection has 
been granted, so the need for the notice in this case no 
longer exists.  In any event, a May 2006 letter from the RO 
to the Veteran informed him of the particular reason that his 
prior claim had been denied and that he needed to submit new 
and material evidence to reopen this claim.  He was also 
informed of what is necessary for evidence to be considered 
new and material.  

Furthermore, the May 2006 letter also informed the Veteran of 
the evidence necessary to establish service connection after 
a claim is reopened and explained what type of evidence he 
was responsible to submit and what information VA would seek 
on his behalf.  Furthermore, the Veteran was informed of the 
manner in which VA assigns a disability rating and effective 
date.  

The Board finds that all necessary development with regard to 
the issue of entitlement to an earlier effective date for the 
grant of service connection has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim for an earlier effective date that 
has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the appellant in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Earlier Effective Date

The Veteran and his representative have argued, in substance, 
that the effective date for the grant of service connection 
for seborrhea of the scalp should date back to April 27, 
1978, the date his original claim for service connection was 
received.  He alleged that he has continued to suffer from 
this disability since his period of active service.

Generally, the effective date for an award of compensation 
based on a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(r) (2008).  In this case, the Veteran filed a claim 
to reopen his previously-denied claim in February 2006.  His 
claim was granted by a rating decision dated December 14, 
2006, and an effective date of February 28, 2006 (date claim 
to reopen was received) was assigned.

The words application and claim are defined by regulation as 
"a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2008).  
Any communication or action that demonstrates an intent to 
apply for an identified benefit may be considered an informal 
claim.  See 38 C.F.R. § 3.155(a) (2008).

In this regard, the law is clear that no benefit may be paid 
before a claim is made.  See 38 U.S.C.A. § 5101 (West 2002); 
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) ("[38 
U.S.C.A. §] 5101 is a clause of general applicability and 
mandates that a claim must be filed in order for any type of 
benefits to . . . be paid under the laws administered by the 
Secretary.").  The mere presence of medical evidence does 
not establish intent on the part of the Veteran to seek 
service connection for a disability.  See Brannon v. West, 12 
Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 
382 (1999).  Likewise, the mere presence of a disability does 
not establish intent on the part of the Veteran to seek 
service connection for that condition.  See KL v. Brown, 5 
Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 
35 (1995).

With the above laws and regulations in mind, the Veteran 
originally filed a claim for seborrhea of the scalp and face 
on April 14, 1978.  By means of an August 1978 rating 
decision, his claim was denied because the claimed disorder 
was not found on an August 1978 VA examination.  The Veteran 
was notified of this decision by letter dated in September 
1978.  The law grants a period of one year from the date of 
the notice of the result of the initial determination for 
initiating an appeal by filing a notice of disagreement; 
otherwise, that determination becomes final and is not 
subject to the revision on the same factual basis in the 
absence of clear and unmistakable error (CUE).  38 U.S.C.A. § 
7105; 38 C.F.R. § 3.105(a). A notice of disagreement was not 
received within the subsequent one-year period.  Therefore, 
the RO's August 1978 rating decision is final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.

Absent an earlier unadjudicated claim to reopen and a showing 
of entitlement, the claim for an earlier effective date must 
be denied.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2008).

In this case, the record is devoid of any communication from 
the Veteran or his representative between the time of the 
claimant's initial denial in August 1978 and the submission 
of his claim to reopen in February 2006, indicating an intent 
or desire to file an application to reopen his claim for 
entitlement to service connection seborrhea.  See Jones, 
supra.  In such situations, the law is clear that no benefit 
may be paid before a claim is made.  See 38 U.S.C.A. § 5101 
(2002).  Therefore, since his new and material evidence claim 
was received more than one year after his separation from 
military service, the effective date of the award may be no 
earlier then the date of receipt of the claim.  Accordingly, 
since there is no evidence that shows a claim for service 
connection from August 31, 1978 to February 28, 2006, the 
claim is denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  In the present case, the 
preponderance of the evidence in this case is against the 
veteran's claim.


ORDER

Entitlement to an effective date prior to February 28, 2006 
for the award of service connection for seborrhea of the 
scalp and face is denied.


REMAND

Although any further delay is regrettable, the Board is of 
the opinion that a remand would be probative in ascertaining 
an etiological opinion regarding the Veteran's diagnosis of 
dermatitis of the hands, feet, and groin.

While the Veteran has been afforded several examinations in 
connection with his claim, these examination reports are 
inadequate for rating purposes. The report of an October 2006 
VA examination contains an ambiguous opinion.  Although the 
examiner stated that the Veteran's skin condition of the 
scalp and face is at least as likely as not a continuation of 
that rash which was started while he was on active duty, the 
examiner went on to state that the diagnosis of contact 
dermatitis made on entry into the service was inaccurate.  He 
further stated that, if the veteran had lupus erythematosus, 
it would have become much more severe by this time.

Similarly, a June 2007 examination report notes the Veteran's 
prior diagnosis of contact dermatitis.  It was noted that the 
Veteran was involved with refueling and painting aircraft.  
The examiner stated that both of these practices could be 
areas of contact for contact dermatitis.  Further, the 
examiner pointed out that the intense pruritis as had been 
described would go along with the diagnosis of contact 
dermatitis.  Although the examiner stated that it would be 
impossible to form an opinion as to whether the Veteran's 
current diagnosis was secondary to his service-connected 
disability, the examiner did not provide an opinion as to 
whether the Veteran's dermatitis was either directly related 
to his period of service or aggravated by his service-
connected seborrhea.

In support of his claim, the Veteran has submitted treatise 
evidence to support his contention that seborrheic dermatitis 
can affect the skin or other parts of the body, such as the 
face and chest, arms and legs, and groin.  See treatise 
evidence, received July 14, 2008.  The Board notes that 
medical treatise evidence can, in some circumstances, 
constitute competent medical evidence.  See Wallin v. West, 
11 Vet. App. 509, 514 (1998); see also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  

While the Veteran's informal claim of February 2007 requested 
service connection for dermatitis secondary to seborrhea, the 
Veteran is not precluded from establishing direct service 
connection.  See Combee v. Brown, 34 F.3d 1039 (1994).  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2008).  As 
such, this case should be remanded for an etiological opinion 
regarding the Veteran's current diagnosis of dermatitis of 
the hands, feet, and groin.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the 
Veteran to be scheduled for a VA 
examination to determine the nature and 
etiology of any currently-diagnosed skin 
disorder of the hands, feet, and groin.  
After examination and review of the 
claims folder, the examiner should 
address the following:

a)	For each disorder identified, is 
at least as likely as not that 
the disability originated during 
active service.  

b)	For each diagnosed disorder, 
indicate whether it is at least 
as likely as not that any 
current disorder(s) are 
otherwise related to his 
currently-service-connected 
seborrhea.

c)	For each disorder identified, 
address whether it at least as 
likely as not that the disorder 
has been aggravated as a result 
of the Veteran's service-
connected seborrhea. 

The claims file must be made available to 
the examiner(s) and the examiner(s) 
should indicate in his/his report whether 
or not the claims file was reviewed.  The 
examiner should specifically note a 
review of all prior VA examinations, as 
well as the medical treatise received by 
VA in July 2009.  A rationale for any 
opinion expressed should be provided.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

Note: The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

2.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran 
and his representative.  After the 
Veteran has had an adequate opportunity 
to respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


